Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  July 31, 2015                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  151913 & (18)(19)                                                                                     Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
  FEDERAL HOME LOAN MORTGAGE                                                                           Richard H. Bernstein,
  CORPORATION,                                                                                                         Justices
           Plaintiff-Appellee,
  v                                                                  SC: 151913
                                                                     COA: 325620
                                                                     Sanilac CC: 14-000062-LT
  ESTATE OF KATHLEEN SEDLAK, JOHN
  E. SEDLAK, and KIMBERLY A. CORY,
             Defendants-Appellants.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the May 26, 2015 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court. The motion for stay of eviction is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            July 31, 2015
         t0728
                                                                                Clerk